DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-20 are pending in the instant application.  No claims have been cancelled. No claims have been amended. No claims have been newly added.  The rejection of the pending claims is hereby made final.


Response to Remarks
103
Applicant’s arguments have been considered by the examiner, but are not found to be persuasive.  Applicant first argues that the applied prior art fails to teach or suggest “a program that loads data associated with each data object in a set of data objects in a  document in a set of documents, each data object comprising a set of users.”  The examiner submits that the applied prior art reference Simpson et al discloses a system and method for managing meetings budgets, and allocating and reconciling expenditures, wherein the system may run software that prepares electronic documents and may send said documents to clients over an electronic network (see at least paragraph [0038 to Simpson et al).  The server accepts information including dates, times, and/or locations of events, contact information for participants, and the like, budget information, and transaction data associated with a user (see at least paragraphs [0030 and 0041-0047] to Simpson et al).  Applicant further asserts that the applied prior art does not disclose or suggest “a program that for each item in the set of items, determines one or more data objects in the set of data objects based on hierarchy comprising a plurality of nodes representing a plurality of users by performing a search on the set of documents to identify the one or more data objects in the set of data objects and associating the identified one or more data objects in the set of data objects with the item” and  “a program that provides to a second user information for a subset of the set of data objects associated with the second user.”  Pitroda discloses a system and method for managing user activities and information using a customized computer interface further comprising a program that for each item in the set of items, determines one or more data objects in the set of data objects based on hierarchy comprising a plurality of nodes representing a plurality of users by performing a search on the set of documents to identify the one or more data objects in the set of data objects and associating the identified one or more data objects in the set of data objects with the item (see at least paragraph [0090] “ The relationship manager 103 is comprised of data objects that organize information provided by the user. Relationships are created among these objects so that information is easily accessed. Information about objects is stored within a nodes database 104. Each time an operator acts on a node, a transaction is generated and stored in a separate but associated transaction database 106. Operators 105 allow the user to access the information in the nodes database 104 and transaction database 106” paragraph [0109] “In addition to relationships being hierarchical, each universe may relate to more than one universe. For example, in FIG. 5, Legal universe 525 is related to both the Karma universe 524 and to IPO Ventures universe 527” and paragraph [0169] “the user may use the search feature of KUI 107, and seek out appropriate nodes that match the search criteria”). The examiner submits that it is clear that the applied prior art discloses using hierarchies to organize information, and importing data into documents wherein said data is associated with a plurality of users.  For at least the reasoning provided above, the rejection of the pending claims is hereby maintained and made final.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al (US 2007/0192199) in view of Pitroda (US 2002/0097277).

Regarding claim 1, the prior art discloses a non-transitory machine-readable medium storing a program executable by at least one processing unit of a device (see at least paragraph [0100] “The computer system 900 includes one or more processors, such as processor 904”), the program comprising sets of instructions for: generating a set of documents (see at least paragraph [0038] “server 120 may run software that prepares electronic documents”); loading data associated with each data object in a set of data objects in a document in the set of documents (see at least paragraph [0036] “transaction data”), each data object comprising a set of users (see at least paragraph [0036] “transaction data”); receiving a record from a first user, the record comprising a set of items (see at least paragraph [0011] “printed record of recent expenditures”); for each item in the set of items, determining one or more data objects in the set of data objects comprising a plurality of nodes representing a plurality of users by performing a search on the set of documents to identify the one or more data objects in the set of data objects and associating the identified one or more data objects in the set of data objects with the item (see at least paragraphs [0014 and 0015] “Transaction data are received describing a plurality of expenditures made using at least one transaction account… provides integration with electronic transaction account data files. As a result, it enables efficient and automated reconciling of expenditures to budgets”); and providing to a second user information for a subset of the set of data objects associated with the second user (see at least paragraph [0045] “Clients 105 communicate such responses to users”).
Simpson et al does not appear to explicitly disclose wherein there is a hierarchy of users.  However, Pitroda discloses a method and system for managing user activities and information using a customized computer interface, wherein there is a hierarchy of users (see at least paragraph [0131] “The user may decide the number of levels and the structure of the hierarchy that the relationship manager displays on the graphical user interface”).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the system and method for managing meetings budgets and allocating and reconciling expenditures to include wherein the is a hierarchy of users, as taught by Pitroda, in order to provide each user with a representation of user activities (see at least paragraph [0019] to Pitroda).  For at least the reasoning provided above, the combination of the aforementioned references is found to be obvious to try.
 Regarding claim 2, prior art reference Simpson et al discloses the non-transitory machine-readable medium of claim 1, but does not appear to explicitly disclose wherein, wherein determining the one or more data objects in the set of data objects for each item comprises: identifying the first user in the hierarchy of users; traversing the hierarchy of users to identify a set of users that are ancestors of the first user; identifying data objects in the set of data objects that specify at least one user in the set of users or the first user; and including the identified data objects in the one or more data objects. 

However, Pitroda discloses a method and system for managing user activities and information using a customized computer interface wherein each data object in the set of data object specifies one or more users in the hierarchy of users, wherein determining the one or more data objects in the set of data objects for each item comprises: identifying the first user in the hierarchy of users (see at least paragraphs [0089 and 0090] to Pitroda “The system and method of the present invention, referred to herein as Karma 100, provide a customized user-centric interface that is geared toward creating a personal information portal. Karma abstracts the traditional hierarchical file system so that the user is never required to access it. Karma allows a user to structure a computer in terms of the user's activities and information, relationships, and communications in order to operate and manipulate the computer in a highly efficient manner. In short, Karma places the user at the center of his or her computer and lets the user customize or build a computer interface around him or herself graphically… Relationships are created among these objects so that information is easily accessed. Information about objects is stored within a nodes database 104”);
traversing the hierarchy of users to identify a set of users that are ancestors of the first user; identifying data objects in the set of data objects that specify at least one user in the set of users or the first user; and including the identified data objects in the one or more data objects (see at least paragraph [0084] “the method creates a plurality of spheres corresponding to user activities and information in the user's life. For each sphere, user activities and information are identified and universes corresponding to the user activities and information are created. Personalities corresponding to an individual associated with the user and the user's activities and information are created. Relationships, such as a child, parent, or jump relationship, may then be established among the spheres, universes, and personalities. A notebook may then be associated with each universe, where notebooks organize characteristics that make up the universe's activities and information as well as provide access to software applications relating to the universe's activities and information”). 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the system and method for managing meetings budgets and allocating and reconciling expenditures to include wherein the is a hierarchy of users, as taught by Pitroda, in order to provide each user with a representation of user activities (see at least paragraph [0019] to Pitroda).  For at least the reasoning provided above, the combination of the aforementioned references is found to be obvious to try.
Regarding claim 3, the prior art reference Simpson et al discloses the non-transitory machine-readable medium of claim 1, wherein each data object in the set of data objects specifies a date range, wherein each item in the set of items includes a transaction date associated with the item, wherein determining the one or more data objects in the set of data objects for each item comprises: identifying data objects in the set of data objects having a date range within which the transaction date of the item falls; and including the identified data objects in the one or more data objects (see at least paragraph [0046] “System 100 further includes transaction accounts server 115, which provides, on request, transaction data describing expenditures made using one or more transaction accounts. In general, a request for transaction data can include a range of dates and times and a list of transaction accounts. Server 115 provides transaction data describing expenditures made within this range of dates and times, as well as data describing expenditures within this list of transaction accounts”).Regarding claim 4, the prior art discloses the non-transitory machine-readable medium of claim 1, wherein each data object in the set of data objects specifies a set of item types, wherein each item in the set of items includes an item type associated with the item, wherein determining the one or more data objects in the set of data objects for each item comprises: identifying data objects in the set of data objects having an item type in the set of item types that matches the item type associated with the item; and including the identified data objects in the one or more data objects (see at least paragraph [0074] “In general, the cycle of steps 370 through 380 may take place on a regularly scheduled basis. For example, transaction data may be received daily or monthly. A range of dates and times limiting the expenditures described by received transaction data may correspond to the type of scheduling basis employed”). Regarding claim 5, the prior art discloses the non-transitory machine-readable medium of claim 1, wherein the information for each data object in the subset of the set of data objects comprises a total amount, a first amount of the total amount that is spent, a second amount of the total amount that is available for spending, and an amount of the second amount that is pending approval (see at least paragraph [0059] “Setting up the budget also involves entering amounts of resources approved for dedication to each budget item, e.g., the amount to be spent for the particular budget item”). Regarding claim 6, the prior art discloses the non-transitory machine-readable medium of claim 1, wherein the record comprising the set of items is a first record comprising a first set of items, wherein the subset of the set of data objects is a first subset of the set of data objects (see at least paragraph [0059] “Setting up a budget involves entering budget items defined by the budget, for example at a terminal corresponding to client 105. Setting up the budget also involves entering amounts of resources approved for dedication to each budget item”), wherein the program further comprises set of instructions for: receiving a second record from a third user, the second record comprising a second set of items (see at least paragraph [0059] “project code and other identifying information also may be specified for each budget item to facilitate categorization of the budget items for analysis purposes. For example, a budget item may include a purchase order or invoice number, which would facilitate financial reporting and electronic reconciliation with financial ledgers and other accounting records”); for each item in the second set of items, determining one or more data objects in the set of data objects based on the hierarchy of users by performing a search on the set of documents to identify the one or more data objects in the set of data objects and associating the identified one or more data objects in the set of data objects with the item; and providing to a fourth user information for a second subset of the set of data objects associated with the fourth user (see at least paragraphs [0045 and 0046] “Clients 105 also enable users to enter commands, request meetings information from server 110 and server 120, enter selections of meetings information or expenditures… System 100 further includes transaction accounts server 115, which provides, on request, transaction data describing expenditures made using one or more transaction accounts”). Simpson et al does not appear to explicitly disclose wherein there is a hierarchy of users.  However, Pitroda discloses a method and system for managing user activities and information using a customized computer interface, wherein there is a hierarchy of users (see at least paragraph [0131] “The user may decide the number of levels and the structure of the hierarchy that the relationship manager displays on the graphical user interface”).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the system and method for managing meetings budgets and allocating and reconciling expenditures to include wherein the is a hierarchy of users, as taught by Pitroda, in order to provide each user with a representation of user activities (see at least paragraph [0019] to Pitroda).  For at least the reasoning provided above, the combination of the aforementioned references is found to be obvious to try.

Regarding claim 7, the prior art discloses the non-transitory machine readable medium of claim 1, wherein each data object in the set of data objects comprises a total amount, a first amount of the total amount that is spent, a second amount of the total amount that is available for spending, and an amount of the second amount that is pending approval, wherein each item in the set of items comprises an amount, wherein associating the identified one or more data objects in the set of data objects with the item for each item in the set of items comprises adding the amount of the item to the amount of the second amount that is pending approval (see at least paragraph [0059] “Setting up the budget also involves entering amounts of resources approved for dedication to each budget item, e.g., the amount to be spent for the particular budget item”). Claims 8-20 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A. Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687